March 6, 2017 Larry Spirgel Assistant Director AD Office 11 – Telecommunications Re: ChinAmerica Andy Movie Entertainment Media Co. Form 10-K for Fiscal Year Ended December 31, 2015 Filed March 30, 2016 File No. 000-54769 Dear Mr. Spirgel: Below are ChinAmerica Andy Movie Entertainment Media Co.’s (“the Company’s”) responses to the SEC’s Comment Letter dated December 5, 2016 regarding Form 10-K for Fiscal Year Ended December 31, 2015. The Company has reviewed the comments and will comply by responding to each of the comments in detail. We have also attached the agreements that have been requested below. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 8 Overview and Going Concern, page 8 1. Clarify whether the Company is focused on generating revenues from consulting fees or movie production. Response: The Company is focused on providing training and global market consulting, production and post-production activities, and particularly the distribution and promotion movies and documentaries in the United States market. Our efforts have been concentrated on introducing Chinese entertainment companies with American talent and potential partners from Hollywood, California. During the fiscal year ended December 31, 2015, the Company did not earn any revenue however we have made some great progress in actively consulting for future film productions. ChinAmerica Andy Movie Entertainment Media Co. 3ighway 301 North Ellenton, Florida 34222 1 Executive Compensation, page 15 2. We note your disclosure on page 15 that during the fiscal year ended December 31, 2014, the Company did not pay any compensation to executive officers. However, we note that your CEO has received shares of stock in lieu of cash compensation for the year ended December 31, 2014. Please note that all forms of compensation paid to your named executive officer are required to be disclosed in a summary compensation table. Refer to Item 402(n) of Regulation S-K. In addition, if Mr. Fan is the sole beneficiary of all management services payments made by the Company to AF Ocean and Sichuan then these payments should be reflected as compensation for Mr. Fan in the table. Response: That is correct during the year ended December 31, 2014; the Company did not pay any compensation to the executive officers. However, the CEO did receive 2,000,000 shares of stock in lieu of compensation. Mr. Fan is not receiving any income in any way from management services. The management services you are referring to, ChinAmerica pays AF Ocean Investment Management Company for office rent at a location leased by AF Ocean, legal services, management and accounting related services, preparing financial reports, bookkeeping, managing their websites, handling previous employee matters, and related governmental filings, handling advertising matters, and processing payables. Note 4 to Financial Statements 3. We note Company loans to related parties. Identify the related parties. Response: The Company has loans from a related party. The Company has a liability in the amount of $180,000 due to CEO Andy Z. Fan from a loan made by him to the Company. Exhibits 4. We note that you amended the Agreement for Joints Projects of Movie Production, Promotion and Distribution on August 17, 2015. We further note that you have met your cash needs to date through the agreement and it appears that your company is substantially dependent upon this contract. Please file this agreement. We also note that you entered into an agreement with AF Ocean for management services and that you pay AF Ocean a monthly fee of $20,480. Please also file this agreement. Please refer to Item 601(b)(10) of Regulation S-K. Response: Both agreements are attached to this response letter. ChinAmerica Andy Movie Entertainment Media Co. 3ighway 301 North Ellenton, Florida 34222 2 5. We note your disclosure on page 18 that the Articles of Amendment to Articles of Incorporation were filed as Exhibit 3.3 to Form 10-K; however, we are unable to locate this exhibit. Please advise or file the exhibit. Response: Thank you for bringing this to our attention, this is an error, there was no exhibit 3.3 filed and it should be removed from Item 15. Exhibits. Please feel free to contact me at (941) 907-8181 should you have any questions. Sincerely, /s/ Tina M. Donnelly for Andy Z. Fan Corporate Secretary ChinAmerica Andy Movie Entertainment Media Co. Enclosures: 1.
